Citation Nr: 1038497	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from October 1965 to 
October 1971 and from October 1987 to December 1991.  He had 
active service from February 1966 to June 1966 and from November 
1990 to July 1991.  He also presumably had various periods of 
active duty for training (ACTDUTRA) and inactive duty for 
training (INACTDUTRA).

The Veteran passed away in April 2004.  The appellant in this 
matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In May 2009, the appellant testified regarding this matter at a 
Decision Review Officer (DRO) hearing at the Montgomery, Alabama, 
RO.  A transcript of the hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The issues of entitlement to service connection for the cause of 
the Veteran's death unfortunately must be remanded.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

The appellant contends that the Veteran either incurred or 
permanently aggravated hypertension during his active service, 
particularly the period from November 1990 to July 1991.

Service treatment records reveal the following.  At his October 
1965 medical examination, the Veteran's blood pressure was 
140/72, 135/70, and 142/70.  At his June 1968 medical 
examination, his blood pressure was 150/80.  He reported a 
history of high or low blood pressure in October 1987.  Blood 
pressure readings of 160/84, 160/86, and 165/85 were taken at 
that time.  In June 1989, the Veteran indicated that he had been 
taking blood pressure medicine for 5 years.  His blood pressure 
then was 132/86.  Blood pressure readings of 118/90, 130/90, 
140/88, and 140/98 were taken in December 1990.  The Veteran 
reported a history of hypertension since 1982 in May 1991.  After 
blood pressure readings of 147/110, 150/102, 165/101, 165/110, 
174/110, 190/110, and 198/110 were taken that month, he was 
diagnosed with hypertension, poorly controlled, and uncontrolled 
hypertension.  In June 1991, his blood pressure was 132/98 and 
140/110.

VA treatment records dated in September 2003 reflect blood 
pressure readings of 140/94 and 161/101 and a diagnosis of 
hypertension and hypertension, uncontrolled.  A January 1994 VA 
treatment record also reflects a diagnosis of hypertension.

Treatment records from Dr. E.G. document blood pressure readings 
of 132/92 in December 1999 and 148/98 in January 2000.  In 
February 2000, blood pressure readings of 158/90, 160/110, 
160/110, and 166/120 were recorded.  In October 2000, the 
Veteran's blood pressure was 140/90 and 150/98.  A diagnosis of 
hypertension was rendered.

The Veteran died in April 2004, without ever having received 
service-connected disability benefits.  His death certificate 
lists intracerebral hemorrhage due to or as a consequence of 
hypertension and acute respiratory failure as the cause of death.

At her May 2009 DRO hearing, the appellant testified that the 
Veteran had hypertension for "awhile" before his second period 
of active service, but that it was controlled.  She also 
testified that he was extremely nervous and had trouble 
controlling his blood pressure after this period of service.

The appellant indicated in her October 2009 statement that the 
Veteran's blood pressure was high, but controlled through diet 
and medication, before his second period of active service.  She 
further indicated that the Veteran's blood pressure was poorly 
controlled during this service and hard to control thereafter.  
Finally, she attributed this difficulty, at least in part, to the 
fact that the Veteran was very nervous upon his return.

The Board finds that the above evidence raises numerous medical 
questions that must be resolved in order to decide the 
appellant's claim.  First is when the Veteran's hypertension 
first was diagnosed.  Second is whether, if his hypertension was 
diagnosed before his period of active duty service November 1990 
to July 1991, the Veteran's hypertension was aggravated by such 
service.  Third is whether hypertension - if service incurred or 
aggravated - was either the principal or a contributory cause of 
the Veteran's death.  Such questions cannot be answered by the 
Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1999) (holding that 
the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  Rather, they must be 
addressed by an appropriately qualified medical professional.  
Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, 
VA's duty to assist the appellant in the development of her claim 
also includes obtaining a medical opinion if necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008).
Therefore, a remand is necessary so that this can be 
accomplished.

The Board also notes that VA's duty to assist the appellant 
includes making reasonable efforts to help procure pertinent 
records, whether or not they are in Federal custody.  See 
38 U.S.C.A. §§ 5103A(b) - (c); 38 C.F.R. §§ 3.159(c)(1) - (c)(3).  
The Veteran's death certificate reflects that he died in April 
2004 while receiving inpatient care at Jackson Hospital and 
Clinic in Montgomery, Alabama.  However, no treatment records 
from this facility are currently before the Board.  A review of 
the claims folder does not reveal that the appellant has been 
requested to supply such records or provide contact information 
and authorization so that VA may obtain them on her behalf.  
Fulfillment of VA's duty to assist requires that these requests 
be made on remand because these records are potentially relevant 
to the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
she provide contact information for 
Jackson Hospital in Montgomery, Alabama, 
and the approximate dates of the Veteran's 
treatment there, specifically inpatient 
treatment received around the time of his 
death.  Then request that the appellant 
either provide the Veteran's treatment 
records from this facility to VA or 
authorize VA to obtain these records on 
her behalf.  All contact with the 
appellant and all attempts to obtain 
treatment records on her behalf must be 
documented in the claims file.  Any such 
records received shall be associated with 
the claims file.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the appellant during 
the course of this remand.

3.  After completion of the above 
development, arrange for an appropriate VA 
examiner to review the record and render a 
determination regarding the Veteran's 
hypertension and his death.  The claims 
file shall be made available to and 
reviewed by the examiner, who shall note 
such review in a report.  After such 
review, the examiner shall opine as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that:

a)  the Veteran's hypertension preexisted 
his November 1990 to July 1991 period of 
active duty service.

b)  if the answer above to part a) is 
affirmative, whether the Veteran's 
hypertension was permanently aggravated by 
his November 1990 to July 1991 period of 
active duty service.



c)  if the answer to either part a) or b) 
is negative, whether the Veteran's 
hypertension was incurred during his 
November 1990 to July 1991 period of 
active duty service.

d)  if the answer to either part b) or c) 
is affirmative, whether the Veteran's 
hypertension was either the principal or a 
contributory cause of his death.  The 
examiner is advised that a disability is a 
principal cause of death when it, singly 
or jointly with some other condition, was 
the immediate or underlying cause of death 
or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The examiner is 
further advised that a disability is a 
contributory cause of death when it is 
causally connected to the death such that 
it combined to cause death, aided or lent 
assistance to the production of death, or 
contributed substantially or materially to 
death.  38 C.F.R. § 3.312(c)(1).

In rendering these opinions, specific 
comment shall be made regarding the 
medical and lay evidence of record.  A 
complete rationale for each opinion 
expressed shall be provided in the report.

4.  Finally, readjudicate the appellant's 
claim.  If the benefit sought on appeal is 
not granted, the appellant and her 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

                   

_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


